DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.

Allowable Subject Matter

Claims 7-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. Abstract length: 202 words.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, hereinafter (“Smith”), US PG Publication (20140006796 A1), in view of Panigrahy US PG Publication (20050238011 A1).
Regarding claims 1, 16, and 19  method for determining a state of a computing device coupled to a network, the method comprising: 
obtaining data signatures for a plurality of files that are stored on at least one volume of data storage accessible to the computing device, including applying a hash function to binary data read from the plurality of files to generate the data signatures; [Smith et al 20140006796 A1, ¶¶0015-0020: The file system path 54 can correspond to a logical location where the file 20 is stored in the corresponding file system 18. File content 60 can include at least a portion of the binary data of the file 20. The cryptographic hash data 62 can correspond to the cryptographic hash of at least a portion of the binary of file 20]
receiving, at the computing device over the network, a set of exemplar data signatures; [Smith, ¶0029: 
a network interface to communicatively couple the client computing device to at least one network; [Smith et al 20140006796 A1, ¶¶0016 and 0018: The ETS 14 is communicatively coupled to the computer system 12 (client computing device), such as via a network (e.g., a LAN, a WAN, and/or the Internet). The ETS 14 is communicatively coupled to the computer system 12, such as via a network (e.g., a LAN, a WAN, and/or the Internet) through an ETS client 24 (a network interface).]
at least one volume of data storage comprising a plurality of files; [Smith, ¶0015: the computer system 12 includes a plurality N of file systems 18 (one volume of data storage) (can include hard disks, solid-state drives and devices, flash devices, floppy disks, CD/DVD media, etc.), where N is a positive integer, that each respectively include one or more files 20 (a plurality of files). As described herein, the term "file system" is intended to refer to any of a variety of computer storage systems containing one or more files]
a memory comprising computer program code for a system agent; [Smith, ¶0015: ]
at least one processor configured to execute the computer program code for the system agent to: [Smith, ¶0016: a program executing on a processor of the computer system 12 or the ETS 14]
apply a hash function to binary data read from the plurality of files to generate a set of data signatures; [Smith, ¶0015: As described herein, the term "file" is intended to refer to a sequence of binary data or bytes stored in the file systems 18. ¶0019: FIG. 2 illustrates an example of a file signature 50 that can be generated by the ETS client 24 of FIG. 1. The cryptographic hash data 62 can correspond to the cryptographic hash of at least a portion of the binary of file 20 represented as a cryptographic hash code.]
receive, at the network interface, a set of exemplar data signatures; [Smith, ¶0022: Referring back to the example of FIG. 1, upon generating file signatures for each of the files 20 delineated in the software-identification request S_RQ via the ETS client 24, the ETS client 24 can provide the file signatures to the ETS 14 as a client request C_RQ. As an example, the client request C_RQ can be constructed as a well-formed request (e.g., an XML document). The ETS 14 includes a file signature comparator 26 configured to compare the file signatures in the client request C_RQ with a baseline set of file signatures that are stored in a baseline signature storage 28 in the ETS 14.]
a plurality of client computing devices, each client computing device comprising: [See Smith ¶0015] 
a data storage device comprising a plurality of files and a file-system data file; [See Smith ¶0015] and 
a system agent operating at a kernel level to: [See Smith ¶0015]
While Smith teaches comparing the generated data signatures with the set of exemplar data signatures [Smith, ¶0013: The trust repository can be programmed to implement a matching algorithm to compare the difference set of file signatures with predetermined software file signature data.]; however, Panigrahy teaches generating, at the computing device, a state bitmap by comparing the generated data signatures with the set of exemplar data signatures; [Panigrahy 20050238011A1, ¶0013: states with more than five next states are encoded as bitmap; 256 transitions represented with 32-bits. ¶0014 and 0028-0029: parsing engine comprises hash unit where processor cores generate a key for hash unit look-ups by concatenating. The hash unit outputs a next state corresponding to the key. Parsing processor recognizes signatures of viruses and/or character transitions by performing regular expression matching ¶¶0036, 0041, and 0046-0047: Parsing context that contains a parse state that includes a current state and a next state; where parsing engine 210 fetches instructions that can store a next state, state-graph unit 230 traces nodes until reaching a regular expression match(es), etc. Arithmetic logic unit (ALU) instructions perform comparisons, including bit vector operations. ¶¶0074-0075: Fig. 5 shows a flow chart of method 500 of parsing network packets where the parsing engine 210 determines 520 a parsing context by identifying regular expression matches through IP address extractions and hash look-ups.] and 
transmitting, from the computing device over the network, state data generated from the state bitmap. [Panigrahy 20050238011A1, ¶0076: the parsing engine 210 stores 540 the parsing context for stateful packets in the flow state unit 220 and/or the hash unit 216. Also, the parsing engine 210 sends 550 the packet to the network processor unit 130 along with appropriate messages, or out of the network device 100.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a System and method for identifying software changes of Smith before him or her by including the teachings of parse state encoding for a packet parsing processor of Panigrahy. The motivation/suggestion would have been obvious to try to modify the  software identification system as taught by Smith by adding the parsing engine functions that comprises a hash unit where the processor cores generate a key for hash unit look-ups by concatenating where the context (state(s)) is at least already stored in the flow state unit 220 or hash unit 216 taught by Panigrahy [¶¶0014 and 0074-0075].  
 
Regarding claims 2 and 17, the combination of Smith and Panigrahy teach claim 1 as described above.
wherein obtaining the data signatures comprises parsing, at the computing device, a file-system data file to obtain data locations for the plurality of files, wherein the hash function is applied to binary data read from the data locations.  [Smith ¶0028: The trust repository 16 can include automated and manual harvesting methods. The downloaded software products can be deconstructed and all contained files can be parsed to generate corresponding file signatures. Each file signature can include cryptographic hash values representing the file content. ]
 
Regarding claim 3, the combination of Smith and Panigrahy  teach claim 1 as described above.
While Smith teaches comparing the generated data signatures with the set of exemplar data signatures [Smith, 0022: The ETS 14 includes a file signature comparator 26 configured to compare the file signatures in the client request C_RQ with a baseline set of file signatures that are stored in a baseline signature storage 28 in the ETS 14.]; however, Smith fails to explicitly teach but Panigrahy teaches identifying, as a result of comparing the generated data signatures with the set of exemplar data signatures, one or more generated data signatures that are not present in the set of exemplar data signatures;  [Panigrahy ¶¶0036, 0041, and 0046-0047:  Parsing context that contains a parse state that includes a current state and a next state; where parsing engine 210 fetches instructions that can store a next state, state-graph unit 230 traces nodes until reaching a regular expression match(es), etc. Arithmetic logic unit (ALU) instructions perform comparisons, including bit vector operations. Examiner interprets that the comparisons performed can determine the presence and the lack thereof data signatures.] and
transmitting additional state data, indicative of the said one or more generated data signatures, from the computing device over the network.  [Panigrahy ¶0076:  Also, the parsing engine 210 sends 550 the packet to the network processor unit 130 along with appropriate messages, or out of the network device 100.]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a System and method for identifying software changes of Smith before him or her by including the teachings of parse state encoding for a packet parsing processor of Panigrahy. The motivation/suggestion would have been obvious to try to modify the  software identification system as taught by Smith by adding the parsing engine functions that comprises a hash unit where the processor cores generate a key for hash unit look-ups by concatenating where the context (state(s)) is at least already stored in the flow state unit 220 or hash unit 216 taught by Panigrahy [¶¶0014 and 0074-0075].  
Regarding claims 4, the combination of Smith and Panigrahy  teach claim 1 as described above.
Smith teaches wherein the set of exemplar data signatures comprises a first set of exemplar data signatures, the method comprising: receiving, at the computing device over the network, a second set of exemplar data signatures; [Smith, ¶0022: a baseline set of file signatures that are stored in a baseline signature storage 28 in the ETS 14. As an example, the baseline set of file signatures can correspond to a set of file signatures that were generated by the ETS client 24 for a set of files 20 that were scanned at a previous time. The baseline set of file signatures can correspond to all files 20 in the file system 18 scanned at the previous time, such that the software-identification request S_RQ can be associated with a scan of all files 20 in the file system 18 to determine all software products on the computer system 12 that changed.]
While Smith teaches comparing the generated data signatures with the second set of exemplar data signatures [Smith, 0022: The ETS 14 includes a file signature comparator 26 configured to compare the file signatures in the client request C_RQ with a baseline set of file signatures that are stored in a baseline signature storage 28 in the ETS 14.]; however, Smith fails to explicitly teach but Panigrahy teaches generating, at the computing device, a further state bitmap by comparing the generated data signatures with the second set of exemplar data signatures; [See Panigrahy, ¶¶0013-0014: bitmap generation; ¶¶0037 0047 and 0060: comparison of generated signatures] and
transmitting, from the computing device over the network, state data generated based on the further state bitmap.  [See Panigrahy, ¶0076: Also, the parsing engine 210 sends 550 the packet to the network processor unit 130 along with appropriate messages, or out of the network device 100.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a System and method for identifying software changes of Smith before him or her by including the teachings of parse state encoding for a packet parsing processor of Panigrahy. The motivation/suggestion would have been obvious to try to modify the  software identification system as taught by Smith by adding the parsing engine functions that comprises a hash unit where the processor cores generate a key for hash unit look-ups by concatenating where the context (state(s)) is at least already stored in the flow state unit 220 or hash unit 216 taught by Panigrahy [¶¶0014 and 0074-0075].   

Regarding claim 5, the combination of Smith and Panigrahy  teach claim 1 as described above.
wherein the data signatures are obtained in response to receiving a request to obtain a state of the computing device, and wherein the method further comprises: 
receiving, at the computing device over the network, a further state request; [Panigrahy, ¶0039: receives parsing instructions...The parsing engine 210 can also send state information ]
comparing, in response to the further state request, a plurality of state bitmaps generated at the computing device in accordance with separately received requests to obtain the state of the computing device, [Panigrahy, See ¶¶0013-0014: bitmap generation; ¶0025:  the network device 100 comprises a flow sequencer unit 110, a parsing processor 120, and a network processor unit 130 implemented as either hardware or software, alone or in combination; or even separate devices. ¶0079: The parsing engine 210 advances 740 to the next character, and if it is an end byte stream character 750, ends the process. Otherwise, the process continues fetching 720 parsing instructions at the next state end of the byte stream. Examiner interprets that this parsing processing to generate bitmaps can be a repetitive process]
determining state update data based on differences between the plurality of state bitmaps; [Panigrahy, ¶0046: signatures are differentiated by transitions. See  ¶¶0013-0014 0037 0047 and 0060] and
transmitting, from the computing device over the network, the state update data.  [Panigrahy, ¶0066: Send_tx_buff<msg-id>—transmits bytes from the byte stream; transmits contents of NP_transmit_buff.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a System and method for identifying software changes of Smith before him or her by including the teachings of parse state encoding for a packet parsing processor of Panigrahy. The motivation/suggestion would have been obvious to try to modify the  software identification system as taught by Smith by adding the parsing engine functions that comprises a hash unit where the processor cores generate a key for hash unit look-ups by concatenating where the context (state(s)) is at least already stored in the flow state unit 220 or hash unit 216 taught by Panigrahy [¶¶0014 and 0074-0075].    

Regarding claim 6, the combination of Smith and Panigrahy  teach claim 1 as described above.
Smith teaches wherein the plurality of files each comprise executable code.  [Smith, ¶0003: execute machine readable instructions that initiate the generation of a first file signature and a second file signature]
 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubesh (7305383 B1) discloses Processing system using bitmap array to compress deterministic finite automation state table allowing direct indexing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     




/Sakinah White Taylor/           Primary Examiner, Art Unit 2497